      Case 3:17-cv-00347-CWR-LRA Document 375 Filed 10/21/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 LATOYA BROWN et al.,                                                              PLAINTIFFS

 V.                                                CIVIL ACTION NO. 3:17-CV-347-CWR-LRA

 MADISON COUNTY, MISSISSIPPI et al.                                              DEFENDANTS


                                              ORDER

       This matter is before the Court on the Defendants’ unopposed Motion for Protective

Order. Defendants have not shown good cause for entry of the protective order. Accordingly, and

as discussed below, the Court denies the Defendants’ Motion.

I.     Background

       The Plaintiffs filed their original class action complaint on May 8, 2017, seeking

declaratory and injunctive relief. Plaintiffs also made individual claims for monetary damages

for Plaintiffs Khadafy Manning and Quinnetta Thomas Manning. Plaintiffs alleged that the

Madison County Sheriff’s Department (MCSD) methodically targeted Black individuals for

unlawful searches and seizures, which were often accompanied by unjustified and excessive

force. The Defendants denied the Plaintiffs’ allegations, and the Court denied Plaintiffs’ request

to allow this case to proceed as a class action.

       After significant factual discovery and months-long settlement negotiations overseen and

facilitated by Magistrate Judge Anderson, the Parties agreed to resolve this matter. The terms of

this resolution are captured in three documents: the Consent Decree, the Settlement Agreement,

and the Apartment Incident Agreement.

       The Consent Decree captures commitments by the Parties that would purport to address

the Plaintiffs’ original complaint and desired declaratory and injunctive relief. The Court
      Case 3:17-cv-00347-CWR-LRA Document 375 Filed 10/21/19 Page 2 of 7



approved the Consent Decree at the October 3, 2019, hearing on the Parties’ Joint Motion for

Entry of Consent Decree and by subsequent written order. See Docket No. 374.

       The Parties have agreed separately to maintain the confidentiality of the Settlement

Agreement and the Apartment Incident Agreement (the “Agreements”). The Defendants now

move to enter a protective order as to the Agreements. Accordingly, the Parties have not filed the

Agreements with this Court but have provided them for in camera examination.

       The Defendants state that the protective order as to the Agreements would be used “to

prevent any of their contents” from being “released to anyone.” The Plaintiffs do not oppose the

Motion.

II.    Legal Standard

       A “court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). “‘Good

cause’ exists when disclosure will result in a clearly defined and serious injury to the party

seeking the protective order.” David v. Signal Int’l, L.L.C., Civil Action No. 2:08-CV-1220,

2011 WL 13205814, at *3 (E.D. La. Mar. 11, 2011) (citing Pansy v. Borough of Stroudsburg, 23

F.3d 772, 786 (3d Cir. 1994)). The party seeking the protective order bears the burden of

showing its necessity, “which contemplates a particular and specific demonstration of fact as

distinguished from stereotyped and conclusory statements.” Equal Employment Opportunity

Comm’n v. BDO USA, L.L.P., 876 F.3d 690, 698 (5th Cir. 2017) (quoting In re Terra Int’l, 134

F.3d 302, 306 (5th Cir. 1998) (quotation omitted)).

       “In entering a confidentiality order protecting a public entity. . . the district court should

consider the effect of the order on state freedom of information laws.” Davis v. E. Baton Rouge

Par. Sch. Bd., 78 F.3d 920, 931 (5th Cir. 1996) (citing Pansy, 23 F.3d at 791). “Courts also



                                                  2
       Case 3:17-cv-00347-CWR-LRA Document 375 Filed 10/21/19 Page 3 of 7



weigh relevant public interests in this analysis.” Cazorla v. Koch Foods of Mississippi, L.L.C.,

838 F.3d 540, 555 (5th Cir. 2016). “[T]here should be a strong presumption against the

confidentiality of any settlement entered into with a public entity or of any information otherwise

disclosable under a public records law.” The Sedona Guidelines: Best Practices Addressing

Protective Order, Confidentiality & Public Access in Civil Cases March 2007 Post-Public

Comment Version, 8 SEDONA CONF. J. 141, 177 (2007) [hereinafter The Sedona Guidelines]

(citing Pansy, 23 F.3d at 792).1

III.     Discussion

         In evaluating this motion, one must understand that “[w]e live in an open and democratic

society that depends upon an informed citizenry and public participation in government. Open

public meetings laws and federal and state freedom of information laws facilitate such

participation by providing citizens with the right to access to information concerning their

government.” Id. at 142.

         Openness and government transparency remain important even in the context of

settlement negotiations. While “[t]here is a strong public policy in favor of settlement,” id. at

172, when agreements are made by or for public entities and officials, whether at the federal,

state or local level – unlike agreements between private litigants – the public “possesses a

significant interest in monitoring and oversight of public officials and entities, even in litigation,”

id. at 177. By definition, the actions of government officials and entities affect the public, whom




1
  The Sedona Conference is a nonpartisan, nonprofit “research and educational institute dedicated to the advanced
study of law and policy in the areas of antitrust law, complex litigation and intellectual property rights.” See THE
SEDONA CONFERENCE, https://thesedonaconference.org (last visited Oct. 10, 2019). It includes working groups
composed of judges, attorneys, law professors and experts in a variety of subject matters. See The Sedona
Conference Working Group Series, THE SEDONA CONFERENCE, https://thesedonaconference.org/wgs (last visited
Oct. 10, 2019); see also Aguilar v. Immigration & Customs Enf't Div. of U.S. Dep't of Homeland Sec., 255 F.R.D.
350, 355 (S.D.N.Y. 2008) (noting the work of the electronic discovery working group).

                                                          3
      Case 3:17-cv-00347-CWR-LRA Document 375 Filed 10/21/19 Page 4 of 7



they represent. Therefore, “when a public entity enters into a settlement, no expectation of

confidentiality should exist.” Id. at 177.

       As a general policy, for example, federal regulations bar the United States Department of

Justice from entering settlement agreements or consent decrees that are subject to confidentiality

provisions and “against seeking or concurring in the sealing of such documents.” 28 C.F.R. §

50.23. Additionally, for claims brought under the Fair Labor Standards Act, there is a general

prohibition against settlements absent additional scrutiny by a court or the Department of Labor.

See Bodle v. TXL Mortg. Corp. 788 F.3d 159, 164 (5th Cir. 2015) (collecting cases). Moreover,

multiple states now have laws limiting the use of settlements that conceal potential dangers to the

public. See Elizabeth E. Spainhour, Unsealing Settlements: Recent Efforts to Expose Settlement

Agreements That Conceal Public Hazards, 82 N.C. L. REV. 2155, 2157 (2004) (discussing

Florida’s Sunshine in Litigation Act which voids any settlement agreements “concealing

potential public health and safety hazards”); see also id. at 2157 n. 13 (listing laws passed by

other states to address the confidentiality of settlements made by public entities and/or

concerning public hazards).

       The “public possesses a fundamental interest in supervising the use and expenditure of

public funds.” Laurie Kratky Doré, Settlement, Secrecy, and Judicial Discretion: South

Carolina’s New Rules Governing the Sealing of Settlements, 55 S. C. L. REV. 791, 809–10

(2004). Stated simply, “public litigants stand in a different light than private parties with respect

to access and courts should favor revelation and openness with respect to government and other

institutional activity.” Id. at 810 (citation and quotations omitted). While there is strong policy

favoring settlements, “there is a strong presumption against the confidentiality of any settlement

entered into with a public entity or of any information otherwise disclosable under a public



                                                  4
      Case 3:17-cv-00347-CWR-LRA Document 375 Filed 10/21/19 Page 5 of 7



records law.” The Sedona Guidelines, at 177 (citing Pansy, 23 F.3d at 792). “Only exceptional

circumstances should warrant the confidentiality of these types of settlements.” Id.

        “Public policy provides a basis for preserving the confidentiality of settlement

agreements when practical.” Troupe v. Barbour, No. 3:10-CV-153-HTW-MTP, 2015 WL

5097209, at *4 (S.D. Miss. Aug. 28, 2015). Accordingly, protection from disclosure may be in

order during settlement negotiations, even for the protection of public entities. In Troupe, for

example, Judge Wingate found that while settlement discussions were ongoing, the public’s

interest in accessing documents from a public entity were outweighed by the public interest in

promoting settlement. See id. at *5 (“At this stage of litigation, while the parties are immersed in

settlement negotiations, maintaining the Protective Order is ‘likely in the long run to best serve

the interest of the public and the parties alike.’”) (citation omitted).

        Here, the Defendants’ request comes after the close of settlement negotiations. However,

the Defendants suggest that the promise of the ongoing confidentiality of the Agreements played

a significant role in the Parties reaching settlement. In support, they also cite to Local Rule

83.7(j) which states that “all communications made in mediation or settlement conference are

confidential. Mediation- and settlement conference-related communications are not subject to

disclosure . . .” It follows that the grant of a protective order may encourage future parties to

enter settlement negotiations and agreements, knowing that their final terms and conditions

would be protected from third parties not only during their settlement conferences but at the

close of negotiations through Court order.

        Under these circumstances, however, other public interest factors outweigh the strong

interest in encouraging settlement negotiations. Under the Mississippi Public Records Act, public




                                                   5
     Case 3:17-cv-00347-CWR-LRA Document 375 Filed 10/21/19 Page 6 of 7



entities have a duty to provide the public access to public records. See Miss. Code. Ann. § 25-61-

1. However, the Act includes a provision exempting certain records privileged by law:

          The provisions of this chapter shall not be construed to conflict with,
          amend, repeal or supersede any constitutional law, state or federal statutory
          law, or decision of a court of this state or the United States which at the
          time this chapter is effective or thereafter specifically declares a public
          record to be confidential or privileged, or provides that a public record shall
          be exempt from the provisions of this chapter.


Miss. Code. Ann. § 25-61-11 (emphasis added). While the Parties have not yet submitted a

proposed protective order to the Court, the Defendants’ Motion states specifically the

Defendants’ concern that the Settlement Agreement and the Apartment Incident Agreements

may be made available through public records requests. The Motion also states that the purpose

of the protective order will be to “prevent any of their contents to be released to anyone.”

“[W]here it is likely that information is accessible under a relevant freedom of information law, a

strong presumption exists against granting or maintaining an order of confidentiality whose

scope would prevent disclosure of that information pursuant to the relevant freedom of

information law.” Ford v. City of Huntsville, 242 F.3d 235, 242 (5th Cir. 2001) (quoting Pansy,

23 F.3d at 791). The order the Defendants seek would almost assuredly do just that.

       The Defendants have raised the important interest of supporting the confidentiality of

settlement negotiations and the potential injury of losing some benefit of their bargain should the

terms of the Agreements be disclosed. However, they have failed to persuade that this interest

outweighs the presumption against granting confidentiality orders that protect public entities

when the order will likely conflict with freedom of information laws, especially since their

Motion comes after the close of settlement negotiations. Moreover, the Parties have already

agreed to maintain the confidentiality of the Agreements. Unlike a situation where one party is



                                                 6
     Case 3:17-cv-00347-CWR-LRA Document 375 Filed 10/21/19 Page 7 of 7



opposed to maintaining confidentiality, the Defendants can prevent disclosure – by the Plaintiffs

at least – through a separate action.

       IV.     Conclusion

       The Defendants’ Motion for Protective Order is denied.

       SO ORDERED, this the 21st day of October, 2019.


                                                    s/ Carlton W. Reeves
                                                    UNITED STATES DISTRICT JUDGE




                                                7
